Citation Nr: 0304134	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-05 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a back disorder, right hip and buttock 
pain and right leg length discrepancy resulting from a 
January 1998 right hip replacement performed at a VA 
facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945 and from January to June 1951.

This appeal arose from a July 1998 rating decision of the Des 
Moines, Iowa, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the requested 
benefit.  The veteran and his spouse presented testimony at a 
personal hearing conducted at the RO in August 2000.  In 
March 2002, the veteran and his spouse testified before the 
undersigned at a Video Conference hearing.  In June 2002, the 
Board of Veterans Appeals (Board) requested additional 
development in the this case; VA records were obtained and a 
VA examination was conducted.  In December 2002, the veteran 
was notified by the Board that this additional evidence had 
been obtained and he was given the opportunity to comment.  
That same month, he submitted a statement in which he 
reiterated his contentions.  He did not indicate that there 
were any other records available and he requested that the 
Board proceed with his appeal.  The case is once again before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran underwent a total right hip replacement in 
1986; in January 1998, he underwent a revision of this 
replacement.

2.  Following the January 1998 surgery, the veteran's right 
leg was one inch longer than the left and he had complaints 
of pain in the right hip and leg and in the low back.

3.  The leg length discrepancy and right hip pain were 
foreseeable and unavoidable consequences of the surgery.

4.  There is no evidence that the veteran's right leg length 
discrepancy and complaints of pain were due to or the result 
of carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA.


CONCLUSION OF LAW

Additional disability was not shown to be the result of VA 
medical treatment within the meaning of the applicable laws 
and regulations.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he suffers from additional 
disability following VA surgical treatment, namely leg length 
discrepancy resulting in right leg, right hip and low back 
pain.  He believes that this additional disability was the 
result of complications during surgery and that service 
connection is thereby justified.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran had originally undergone a total right hip 
replacement in 1986.  In late 1997, he began to complain of 
increasing right hip pain.  On January 7, 1998, he was 
admitted to a VA facility where he underwent a revision of 
the right hip replacement.  The operative report indicated 
that the right femur had fractured on two separate occasions 
during the procedure.  The hospital report indicated that 
there had been no immediate intraoperative or postoperative 
complications.  On January 13, he was transferred to a 
rehabilitation facility, from which he was discharged on 
January 27, 1998.  

The veteran also submitted voluminous VA treatment records.  
A September 1984 record showed a possibility of L3-4 nerve 
root compression.  An x-ray from that same month showed mild 
degenerative disease in the low back.  He complained of right 
buttock pain with radiation into the right leg in June 1992.  
In 1985 and again in 1995, he was noted to walk with a limp 
secondary to right leg pain.  A November 1993 neurological 
consultation showed that he had complaints of pain in the low 
back which had been radiating into the right leg and which 
had begun after stooping in the garden.  There was some 
soreness to the buttocks, but there was no weakness and no 
specific back pain.  His right lower extremity reflexes were 
absent.  Sensation was intact to all modalities and he walked 
with a limp.  The diagnosis was right lower extremity 
sciatica and questionable radiculopathy.  On February 5, 
1997, he was seen for complaints of low back pain, which he 
stated had begun 6 to 8 months before.  He stated that the 
pain was constant and dull.  An x-ray obtained the next day 
showed anterolithesis of L4 on L5 and degenerative changes 
throughout the spine.

These records indicate that since the January 1998 surgery 
the veteran has continued to complain of right leg, right hip 
and low back pain.  On March 30, 1999 a VA physician wrote a 
statement indicating that this physician had been told by hip 
surgeons that a leg is sometimes made longer during hip 
replacement surgery in order to stabilize the leg and to 
prevent disastrous recurrent dislocations.  

The veteran was examined by VA in January 2000.  The examiner 
stated that it was possible that the veteran's right leg had 
been longer prior to the 1998 surgery.  However, it was 
opined that the veteran's right hip and low back pain was due 
to the 1998 surgical procedure.  After further review of the 
record, the examiner provided an addendum to the examination, 
also dated in January 2000.  It was opined that the pain in 
the low back, buttock and thigh was most likely arising from 
the back.  It was possible that the low back disorder could 
have been aggravated by leg length discrepancy, which was 
noted to be unavoidable.  However, the examiner stated that 
he was usure if the veteran's disorder was related to his 
surgery at all.

The veteran and his wife testified at personal hearings in 
August 2000 (at the RO) and in March 2002 (before the 
undersigned via Video Conference).  At both hearings, the 
veteran stated that he had not had difficulties after his 
1986 surgery; rather, he indicated that his leg length 
discrepancy with right hip, leg and low back pain had all 
begun after the January 1998 surgery.  He stated that the 
physician had come to him after the surgery to tell him that 
there had been complications during the surgery and that, 
while his leg would be usable, it would never be good.  He 
denied the existence of back pain prior to this surgery.

The veteran was afforded another VA examination in November 
2002.  The examiner thoroughly reviewed the evidence of 
record, noting that the operative report had referred to a 
fracture of the femur on two separate occasions during the 
surgery.  It also noted reinforcement of the revision with 
the appropriate wires and tibial struts.  Following this 
procedure, he had had lengthening of the right leg, with 
complaints of right leg and low back pain.  Following the 
examination, he was diagnosed with chronic right hip pain and 
chronic low back pain with grade II spondylolisthesis at L4-
5.  

The examiner had been requested to answer specific questions:  
(1) whether the fracture of the femur during surgery was a 
foreseeable consequence of that surgery; (2) whether the 
resulting leg length discrepancy was a foreseeable 
consequence of that surgery; (3) whether the veteran has 
additional disability as a result of the surgery, and (4) 
whether any additional disability is just as likely as not to 
be the result of carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of VA.

The examiner responded that fractures of the femur occur in 
as much as 18 percent of hip arthroplasties, which is not 
unexpected given that most of the patients are elderly.  
These fractures tend to occur more frequently in cementless 
procedures, which is what the veteran underwent.  Therefore, 
this sort of fracture is a foreseeable consequence.  Leg 
lengthening is also a commonly seen and frequent complication 
of these types of procedures.  This was also described as 
foreseeable consequence of hip arthroplasties.  It was stated 
that "..leg length discrepancy after a total hip 
arthroplasty must be considered a relatively common 
consequence that is frequently unavoidable."  The examiner 
found that the veteran did have additional disability, that 
is, an altered gait and chronic pain.  Finally, the examiner 
opined that 

As is well documented in the orthopedic literature, 
the consequences that the veteran's experience 
following his procedure are not all that unusual 
and therefore it is less likely as not that there 
was any significant lack of skill or carelessness 
on the part of orthopedist performing the procedure 
as compared to the general population of 
orthopedists.


Relevant laws and regulations

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2002).  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994); but see 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) (indicating that 
a showing of negligence or fault is necessary for recovery 
for claims filed on or after October 1, 1997).  The proximate 
cause of the additional disability must be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA.  
38 U.S.C.A. § 1151(a)(1)(A).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2002).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2002).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (2002).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (2002)) (VCAA) was signed into 
law.  This enhanced VA's notification and assistance duties 
towards claimants.  In the instant case, it is found that 
these duties have been met.  The veteran has been provided 
with several documents notifying him of the evidence and 
information necessary to substantiate his claim.  These 
documents also include explanations of what information and 
evidence would be obtained by VA and what information and 
evidence he needed to provide in support of his claim.

The veteran was provided with a statement of the case in 
February 1999.  This informed him of what evidence and laws 
and regulations had been relied upon in deciding his claim.  
A letter accompanying the statement explained how he could 
present additional evidence at a hearing or by mailing 
evidence to VA.  After the receipt of additional VA records, 
the RO sent the veteran a supplemental statement of the case 
(SSOC), which again explained why that evidence did not 
establish entitlement to the benefit sought.  In August 2000, 
the veteran and his wife testified at a personal hearing at 
the RO and in December 2000 he was provided with another 
SSOC.  This also explained why additional records and his 
testimony had not substantiated his claim.  In March 2002, 
the veteran and his spouse provided additional testimony 
before the undersigned.  In June 2002, the Board determined 
that additional development was needed in this case.  Based 
upon the veteran's testimony, it was determined that not all 
of his VA treatment records were of record.  These were 
requested and associated with the claims folder.  A VA 
examination was also requested and conducted.  In December 
2002, the veteran was sent correspondence by the Board which 
informed him of this additional evidence and which provided 
him with an opportunity to comment.  He was also asked to 
indicate whether any additional evidence was available that 
he wanted to submit.  That same month, the veteran provided a 
statement which reiterated his contentions.  He did not refer 
to any additional evidence and requested that his appeal be 
considered based on the current record.

Therefore, it is found that the veteran has been informed of 
the information and evidence necessary to substantiate his 
claim.  The RO has provided the veteran with examinations and 
he has been notified of what evidence and information was 
being obtained by VA and what information and evidence he 
needed to provide in support of his claim.  For these 
reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Discussion

After a careful review of the evidence, it is found that 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a back disorder, right hip and buttock 
pain and right leg length discrepancy resulting from a 
January 1998 right hip replacement revision is not warranted.  
Initially, it is noted that the veteran did suffer from right 
hip, right leg and low back pain prior to his 1998 surgery.  
He was found to have spondylolisthesis and degenerative 
changes in the low back as early as 1984.  However, the VA 
examination conducted in November 2002 did note that the 
veteran did suffer from a changed gait and subsequent chronic 
pain following the 1998 surgery.  Therefore, it is found that 
this surgery did result in "additional disability."

The questions remain as to whether or not this additional 
disability was a foreseeable consequence of that surgery and 
whether it was caused by carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA.  The VA examiner in January 2000, after 
reviewing the evidence, stated his back pain was most likely 
related to his low back condition, which was present prior to 
the surgery.  It was noted that this pain could have been 
aggravated by the leg length discrepancy; however, it was 
stated this discrepancy in leg lengths was an unavoidable 
consequence of the surgery.  In November 2002, the examiner 
also noted that the femur fractures which had occurred during 
the surgery and the subsequent right leg lengthening were 
foreseeable and not unexpected.  Moreover, this examiner 
opined that there was no evidence that the VA surgeon had 
lacked proper skills in conducting the procedure or had been 
careless.  Therefore, while the veteran does suffer from 
additional disability as a result of his 1998 surgery, the 
evidence does not demonstrate that it was unforeseeable or 
that it was due to the carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for a back 
disorder, right hip and buttock pain and right leg length 
discrepancy resulting from a January 1998 right hip 
replacement revision.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
back disorder, right hip and buttock pain and right leg 
length discrepancy resulting from a January 1998 right hip 
replacement revision is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

